
	
		I
		111th CONGRESS
		1st Session
		H. R. 3363
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2009
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to improve the preference
		  for small business concerns owned and controlled by veterans.
	
	
		1.Preference for small business
			 concerns owned and controlled by veterans
			(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating
			 section 44 as section 45; and
				(2)by inserting after
			 section 43 the following new section:
					
						44.Preference for
				small business concerns owned and controlled by veterans
							(a)In
				generalIn complying with a
				preference under this Act or any other provision of law for awarding a contract
				to a small business concern owned and controlled by veterans or
				service-disabled veterans, the head of an executive agency may consider only a
				small business concern that is verified in the small business database
				maintained by the Secretary of Veterans Affairs under section 8127(f) of title
				38, United States Code. In the case of any prime contract awarded by an
				executive agency under which the executive agency requires the contractor to
				comply with any such preference, the head of the executive agency shall require
				the prime contractor, in awarding subcontracts under the prime contract, to
				consider only small business concerns that are verified in such small business
				database.
							(b)VerificationFor purposes of this section, a small
				business concern that is waiting for verification by the Secretary of Veterans
				Affairs under paragraph (4) of section 8127(f) of title 38, United States Code,
				shall be deemed to be verified in the small business database maintained by the
				Secretary under such
				section.
							.
				(b)Effective
			 dateSection 44 of the Small
			 Business Act (15 U.S.C. 631 et seq.), as added by subsection (a), shall take
			 effect on the date that is 180 days after the date of the enactment of this
			 Act.
			
